Judgment, Supreme Court, New York County (Alvin Schlesinger, J.), rendered May 31, 1994, convicting defendant, after a jury trial, of robbery in the second degree, and sentencing him, as a second violent felony offender, to a term of 51/a to 11 years, unanimously affirmed.
Defendant’s motion to suppress identification testimony, statements, and physical evidence was properly denied. Prob*222able cause to arrest defendant was provided by a combination of the information provided by the individual found in possession of the fruits of the robbery, the fact that defendant matched the robbery complainant’s description, including a particular hairstyle, and the fact that defendant, in apparent realization of the detective’s identity, fled upon the detective’s initial approach. Concur—Ellerin, J. P., Wallach, Williams and Mazzarelli, JJ.